





Exhibit 10.1


SECOND AMENDMENT TO RESTATED CONSULTING AGREEMENT


THIS SECOND AMENDMENT TO RESTATED CONSULTING AGREEMENT (this “Amendment”), is
entered into as of May 18, 2018, and effective as of June 26, 2018 (the
“Effective Date”) by and between The New Home Company Inc., a Delaware
corporation (the “Company”), on the one hand, and Mendocino Group, Inc. and
Joseph Davis, on the other hand (together, “Consultant”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Consulting Agreement (as defined below).


WHEREAS, the Company and Consultant have entered into that certain Restated
Consulting Agreement, dated as of June 18, 2015 (as amended from time to time,
the “Consulting Agreement”), which sets forth the terms and conditions of the
retention by the Company of Consultant as a consultant of the Company;


WHEREAS, on May 31, 2016, the Company and Consultant agreed to extend the term
of the Consulting Agreement for an additional one year term on the same terms
and conditions set forth in the then current Consulting Agreement;


WHEREAS, on June 12, 2017, the Consultant and the Company entered into that
certain Amendment to Restated Consulting Agreement pursuant to which the
consulting arrangement was extended for an additional one year term with certain
other amendments described therein; and


WHEREAS, the Company and Consultant desire to extend the term of the Consulting
Agreement for an additional one year term and make certain other revisions
thereto.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Company and Consultant hereby agree as follows, effective as
of the Effective Date:


1.
The term of the Consulting Agreement is extended for an additional one year from
June 26, 2018 to June 26, 2019.

2.
The first sentence of Section 4(b) is hereby amended to delete the following
language: “June 26, 2018 and (iii)” and replace it with “and”.

3.
This Amendment shall be and is hereby incorporated in and forms a part of the
Consulting Agreement.



4.
Except as amended and set forth herein, the Consulting Agreement shall continue
in full force and effect.








--------------------------------------------------------------------------------









IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto as of the date first set forth above.




THE NEW HOME COMPANY INC.,
a Delaware corporation




By:    /s/ H. Lawrence Webb
Name:    H. Lawrence Webb
Title:    Chief Executive Officer








“CONSULTANT”


MENDOCINO GROUP, INC.




By: /s/ Joseph Davis
Name: Joseph Davis
Title: President


/s/ Joseph Davis
Joseph Davis, in his individual capacity





